DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “valve” of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because it is missing a period at the end of the claim sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the route" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the mechanical pump" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US Pub No 2012/0256426 A1). Klein discloses a powertrain component for a wind turbine (title), the powertrain component comprising a powertrain component housing (figure shows housing structure of 7) with at least one rotating part (15) and a dry sump lubrication system (32; construed as dry sump because the sump housing 27 is a separate component within 7 where the rotating part is not immersed in the oil of the sump) for lubricating the rotating part, the lubrication system comprising: 
Re claim 1, a dry sump lubricant tank (27), the tank being integrated in or directly attached to the powertrain component housing at a level below the at least one rotating part (see figure), a pump (23) for pumping the lubricant from the tank towards a lubricant release point (end point of 25), the lubricant release point being provided at a level above at least part of the rotating part for receiving the lubricant from the tank and allowing the lubricant to lubricate the rotating part (25 is released above a gear of 15).
Re claim 3, wherein the powertrain component is a rotor main bearing, a gearbox or a generator (the component is shown part of a gearbox).
Re claim 12, wherein the mechanical pump is provided inside the powertrain component housing (figure shows 23 is inside of 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Pub No 2012/0256426 A1) in view of Subramaniam et al. (US Pub No 2012/0241258 A1). Klein discloses the powertrain component (as cited above). Klein does not disclose:
Re claim 2, wherein the pump is a mechanical pump, operatively connected to the rotating part for being mechanically driven thereby for, at least in an electricity producing mode of the wind turbine, pumping the lubricant from the tank towards the lubricant release point.
Re claim 13, wherein the mechanical pump is configured to also pump the lubricant from the tank towards the lubricant release point when the wind turbine is in an idling mode.
Re claim 14, further comprising an electrically powered lubricant pump for pumping the lubricant from the tank towards the lubricant release point when the wind turbine is at a standstill.
However, Subramaniam teaches a powertrain component for a wind turbine (fig. 2):
Re claim 2, wherein the pump (46) is a mechanical pump (par 0018), operatively connected to the rotating part for being mechanically driven thereby for, at least in an electricity producing mode of the wind turbine, pumping the lubricant from the tank towards the lubricant release point (par 0018 describes 46 being driven by the gearbox, this pump would function during electricity producing mode when the gears are turning).
Re claim 13, 
Re claim 14, further comprising an electrically powered lubricant pump (40,42) for pumping the lubricant from the tank towards the lubricant release point when the wind turbine is at a standstill (the electric motor 40 would electrically drive the pump 42 when the turbine is at a standstill).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ mechanical pump driven by the rotating parts, as taught by Subramaniam, to reduce the number of parts in the system. The already rotating component is effective at driving a pump.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an electrical pump, as taught by Subramaniam, to be able to lubricate the gears before startup. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Pub No 2012/0256426 A1) in view of Mordukhovich (US Pub No 2015/0300220 A1). Klein discloses the powertrain component (as cited above):
Re claim 4, wherein the tank is directly attached to the powertrain component housing (figure shows 27 is attached to the inside of 7).
Klein does not disclose:
Re claim 4, further comprising a unit drain, provided in the powertrain component housing at a level below the lubricant release point and below at least part of the rotating part, the unit drain being in direct fluid communication with the tank for allowing the lubricant to flow from the powertrain component into the tank.
Re claim 5, wherein the unit drain comprises a valve for selectively closing off the route for the lubricant into the tank.

Re claim 4, further comprising a unit drain (20), provided in the powertrain component housing (24b) at a level below the lubricant release point and below at least part of the rotating part (fig. 2), the unit drain being in direct fluid communication with the tank (22) for allowing the lubricant to flow from the powertrain component into the tank (fig. 5).
Re claim 5, wherein the unit drain comprises a valve (74) for selectively closing off the route for the lubricant into the tank.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a unit drain, as taught by Mordukhovich, to allow lubricant to flow directly into the reservoir and minimize oil from splashing upward towards the component.

Claims 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Pub No 2012/0256426 A1) in view of Flamang et al. (US Pub No 2005/0034925 A1). Klein discloses the powertrain component (as cited above). Klein does not clearly disclose:
Re claim 6, wherein the powertrain component is a gearbox comprising at least two gearbox stages, each gearbox stage having at least one rotating part, the tank being attached to a bottom part of a first one of the gearbox stages.
Re claim 7, the tank being attached to a bottom part of the first one and to a bottom part of a second one of the gearbox stages.
Re claim 10, wherein the powertrain component is a gearbox comprising at least two gearbox stages, each gearbox stage having at least one rotating part, the tank being integrated in a first one of the gearbox stages.
However, Flamang teaches a wind turbine gearbox (title):
Re claim 6, wherein the powertrain component is a gearbox (fig. 1) comprising at least two gearbox stages (fig. 1 shows at least two stages), each gearbox stage having at least one rotating part (gears of planetary stages), the tank being attached to a bottom part of a first one of the gearbox stages (Klein discloses the tank being at the bottom of the gearbox housing, which is a bottom part of both gearbox stages, including the first one of the gearbox stages).
Re claim 7, the tank being attached to a bottom part of the first one and to a bottom part of a second one of the gearbox stages (Klein discloses the tank being at the bottom of the gearbox housing, which is a bottom part of both gearbox stages).
Re claim 10, wherein the powertrain component is a gearbox (fig. 1) comprising at least two gearbox stages (fig. 1 shows at least two stages), each gearbox stage having at least one rotating part (gears of planetary stages), the tank being integrated in a first one of the gearbox stages (Klein discloses the tank being at the bottom of the gearbox housing, which is a bottom part of both gearbox stages, including the first one of the gearbox stages).
It would have been obvious to person having ordinary skill in the art before the effective filing date to employ two gearbox stages, as taught by Flamang, to effectively provide the proper gear speed to generate electricity. 

Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US Pub No 2012/0256426 A1) in view of Flamang et al. (US Pub No 2005/0034925 A1) and Chino et al. (US Pat No 4,825,825). Klein as modified discloses the powertrain component (as cited above). Klein as modified does not clearly disclose:
Re claim 8, further comprising a gearbox drain, provided in a housing of the first gearbox stage at a level below the lubricant release point and below at least part of the respective 
Re claim 9, further comprising a second gearbox drain, provided in a housing of the second gearbox stage at a level below the lubricant release point and below at least part of the respective rotating part, the second gearbox drain being in direct fluid communication with the tank for allowing the lubricant to flow from the second gearbox stage into the tank.
Re claim 11, further comprising a stage drain, provided in a housing of the second gearbox stage at a level below the lubricant release point and below at least part of the respective rotating part, the stage drain being in direct fluid communication with the first gearbox stage for allowing the lubricant to flow from the second gearbox stage into the first gearbox stage.
However, Chino discloses an oil pan arrangement (fig. 2):
Re claim 8, further comprising a gearbox drain (28b), provided in a housing (21) of the first gearbox stage (the plate 26 is shown to span across a large part of the housing, when taught the portion 28b would be below the first gearbox stage) at a level below the lubricant release point and below at least part of the respective rotating part, the gearbox drain being in direct fluid communication with the tank for allowing the lubricant to flow from the first gearbox stage into the tank (lubricant would flow to 28b and into the tank 29).
Re claim 9, further comprising a second gearbox drain (28a), provided in a housing (21) of the second gearbox stage (the plate 26 is shown to span across a large part of the housing, when taught the portion 28a would be below the second gearbox stage) at a level below the lubricant release point and below at least part of the respective rotating part, the second gearbox drain being in direct fluid communication with the tank for allowing the lubricant to 
Re claim 11, further comprising a stage drain (fig. 2: drain shown at the lower-left portion of the housing along 22), provided in a housing (21) of the second gearbox stage (when taught the stage drain would be at the second gearbox stage) at a level below the lubricant release point and below at least part of the respective rotating part, the stage drain being in direct fluid communication with the first gearbox stage for allowing the lubricant to flow from the second gearbox stage into the first gearbox stage (lubricant is shown to flow from one section of the housing to another section along 22 in order to drain at 28a, this teaching would apply to the drain stage of the second gearbox stage draining out of the first gearbox stage).
It would have been obvious to person having ordinary skill in the art before the effective filing date to a gearbox drain, as taught by Chino, to allow lubricant to flow directly into the reservoir and minimize oil from splashing upward towards the component.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Minh Truong/Primary Examiner, Art Unit 3654